Richardson C. J.
delivered the opinion of the court.
We entertain no doubt, that in process of foreign attachment, the trustee may be charged for money or goods that come to his hands, or for a credit arising, alter the commencement of the action.
*399And in this case, if the creditors of the principal had not interfered, and the trustee had entered into the land, he might well have been charged for the amount he had received of the principal.
But when the creditors of the principal extended their executions upon the land, the principal was in possession, and had a right of possession and an interest in the land to the amount of what he had paid, And the case of Pritchard v. Brown, 4 N. H. Rep. 397, is an authority showing that he had an interest in the land which might he taken by an extent.
The extent of the creditors of the principal put them in his place, anil their entry could not make the trustee liable to refund to the'principal what he had paid. If the trustee had chosen to enter, he would have become liable to refund the money, not to the principal but to the creditors, who stood in his place.
We see no grounds on which the trustee could have been charged, and the judgment oj the court below must be affirmed.